DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see issues relating to double patenting, filed 09/28/2020, with respect to the nonstatutory double patenting over claims 1-22 of U.S. Patent No. 10,517,469 in view of Minakuchi (2014/0176691) have been fully considered and are persuasive.  The nonstatutory double patenting of claims 23-46 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 23-46 filed 09/28/2020, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an endoscopic system for use in a light deficient environment. The present invention is directed to An endoscopic system with an image sensor and an oscillator. The endoscope has bidirectional pads with no dedicated input synchronization clock pad. The communication through the pads are done in phases. One phase, configuration phase, the image sensor data output lines are revered and the clock data recovery goes to an 


Closest prior art of Kotani et al. (US 20130176409 A1); Reshef et al. (US 20110050874 Al); Dai et al. (US 20130264465 Al) and Minakuchi (2014/0176691) either singulary or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486  
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486